EXHIBIT 10.4

 

Execution Copy

 

PARENT PLEDGE AGREEMENT

 

THIS PARENT PLEDGE AGREEMENT (this “Pledge Agreement”), dated as of July 18,
2005, among UNITED INDUSTRIAL CORPORATION, a Delaware corporation (the
“Pledgor”), in favor of SUNTRUST BANK, a Georgia banking corporation, as
Administrative Agent (the “Administrative Agent”), on its behalf and on behalf
of the other banks and lending institutions (the “Lenders”) from time to time
party to the Revolving Credit Agreement, dated as of the date hereof, by and
among the Pledgor, AAI Corporation, a Maryland corporation (the “Borrower”), the
Administrative Agent, the Lenders, and SunTrust Bank, as Issuing Bank and as
Swingline Lender (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to establish
a revolving credit facility to the Borrower;

 

WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the Issuing Bank, the Swingline Lender, and the Lenders under the Credit
Agreement that the Pledgor grant to Administrative Agent a security interest in
all of its Pledged Collateral (as defined below), and the Pledgor wishes to
fulfill said condition precedent;

 

WHEREAS, the Pledgor is the record and beneficial owners of all of the issued
and outstanding shares of common stock listed on Part A of Schedule I attached
hereto (the “Pledged Shares”) and are the record and beneficial owners of all
membership interests listed on Part B of Schedule I attached hereto (the
“Pledged Membership Interests”), such Pledged Shares and Pledged Membership
Interests being all of the Capital Stock of the Pledgor’s Domestic Subsidiaries
(excluding the Capital Stock of Detroit Stoker Company, a Michigan corporation)
and 65% of the voting Capital Stock and 100% of the non-voting Capital Stock of
the Pledgor’s Non-U.S. Subsidiaries;

 

WHEREAS, the Pledgor is the record and beneficial owners of the promissory notes
and instruments described on Schedule II attached hereto (the “Pledged Notes”);
and

 

NOW, THEREFORE, in order to induce Lenders to extend the Loans and the Issuing
Bank to issue Letters of Credit and to make the financial accommodations as
provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


1.  DEFINED TERMS.  ALL CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN
HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT.

 

--------------------------------------------------------------------------------


 


2.  PLEDGE.  THE PLEDGOR HEREBY PLEDGES TO THE ADMINISTRATIVE AGENT, FOR ITS
BENEFIT AND THE BENEFIT OF LENDERS AND EACH PARTY TO A HEDGING TRANSACTION
INCURRED TO LIMIT INTEREST RATE OR FEE FLUCTUATION WITH RESPECT TO THE LOANS AND
LETTERS OF CREDIT IF AT THE DATE OF ENTERING INTO SUCH HEDGING TRANSACTION SUCH
PERSON WAS A LENDER OR AN AFFILIATE OF A LENDER AND SUCH PERSON EXECUTES AND
DELIVERS TO THE ADMINISTRATIVE AGENT A LETTER AGREEMENT IN FORM AND SUBSTANCE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT PURSUANT TO WHICH SUCH PERSON
(I) APPOINTS THE ADMINISTRATIVE AGENT AS ITS AGENT UNDER THE APPLICABLE LOAN
DOCUMENTS AND (II) AGREES TO BE BOUND BY THE PROVISIONS OF ARTICLE IX AND X OF
THE CREDIT AGREEMENT (EACH SUCH PERSON A “SPECIFIED HEDGE PROVIDER”, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE SPECIFIED HEDGE PROVIDERS,
COLLECTIVELY, REFERRED TO HEREIN AS THE “SECURED PARTIES” AND EACH A “SECURED
PARTY”) AND GRANTS TO THE ADMINISTRATIVE AGENT, FOR ITS BENEFIT AND THE BENEFIT
OF THE SECURED PARTIES, A FIRST PRIORITY SECURITY INTEREST IN ALL OF THE
PLEDGOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE FOLLOWING PROPERTY,
WHETHER NOW OWNED BY OR OWING TO, OR HEREAFTER ACQUIRED BY OR ARISING IN FAVOR
OF THE PLEDGOR (COLLECTIVELY, THE “PLEDGED COLLATERAL”):


 


(A)                                  THE PLEDGED SHARES AND THE CERTIFICATES
REPRESENTING THE PLEDGED SHARES, AND, EXCEPT AS EXPRESSLY PROVIDED FOR IN
SECTION 8 HEREOF, ALL DIVIDENDS, CASH, INSTRUMENTS AND OTHER PROPERTY OR
PROCEEDS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN
RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE PLEDGED SHARES;


 


(B)                                 ANY STOCK OR OTHER SECURITIES ACQUIRED BY
THE PLEDGOR OR ITS DESIGNEES WITH RESPECT TO, INCIDENT TO OR IN LIEU OF THE
PLEDGED SHARES OR WITH RESPECT TO, INCIDENT TO OR IN LIEU OF THE PLEDGED
COLLATERAL (X) DUE TO ANY DIVIDEND, STOCK-SPLIT, STOCK DIVIDEND OR DISTRIBUTION
ON DISSOLUTION, OR PARTIAL OR TOTAL LIQUIDATION, OR FOR ANY OTHER REASON, (Y) IN
CONNECTION WITH A REDUCTION OF CAPITAL, CAPITAL SURPLUS OR PAID-IN-SURPLUS OR
(Z) IN CONNECTION WITH ANY SPIN-OFF, SPLIT-OFF, RECLASSIFICATION, READJUSTMENT,
MERGER, CONSOLIDATION, SALE OF ASSETS, COMBINATION OF SHARES OR ANY OTHER PLAN
OF DISTRIBUTION AFFECTING OF THE THOSE COMPANIES LISTED ON SCHEDULE I;


 


(C)                                  ANY SUBSCRIPTION OR OTHER RIGHTS OR OPTIONS
ISSUED IN CONNECTION WITH THE PLEDGED SHARES, AND, IF EXERCISED BY THE PLEDGOR,
ALL NEW SHARES OR OTHER SECURITIES SO ACQUIRED BY THE PLEDGOR, WHICH SHALL
PROMPTLY BE ASSIGNED AND DELIVERED TO THE ADMINISTRATIVE AGENT AND HELD UNDER
THE TERMS OF THIS PLEDGE AGREEMENT IN THE SAME MANNER AS THE PLEDGED SHARES
ORIGINALLY PLEDGED HEREUNDER;


 


(D)                                 ANY AND ALL PROCEEDS, MONIES, INCOME AND
BENEFITS ARISING FROM OR BY VIRTUE OF, AND ALL DIVIDENDS AND DISTRIBUTIONS (CASH
OR OTHERWISE) PAYABLE OR DISTRIBUTABLE WITH RESPECT TO, ALL OR ANY OF THE
PLEDGED SHARES OR OTHER SECURITIES AND RIGHTS AND INTERESTS DESCRIBED IN THIS
SECTION 2, EXCEPT AS EXPRESSLY PROVIDED FOR IN SECTION 8 HEREOF;


 


(E)                                  THE PLEDGED MEMBERSHIP INTERESTS, IF ANY,
AND ANY CERTIFICATES AT ANY TIME REPRESENTING THE PLEDGED MEMBERSHIP INTERESTS,
[IT BEING UNDERSTOOD THAT THE PLEDGED MEMBERSHIP INTERESTS ARE, AS OF THE DATE
HEREOF, UNCERTIFICATED,] AND ALL CASH, SECURITIES, DIVIDENDS, RIGHTS, AND OTHER
PROPERTY AT ANY TIME AND FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE
DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE PLEDGED
MEMBERSHIP INTERESTS;

 

2

--------------------------------------------------------------------------------


 


(F)                                    ALL OF THE PLEDGOR’S RIGHT, TITLE AND
INTEREST AS A MEMBER IN EACH LIMITED LIABILITY COMPANY LISTED ON PART B OF
SCHEDULE I (THE “LLCS”), WHETHER NOW OWNED OR HEREAFTER ACQUIRED, INCLUDING ALL
OF THE PLEDGOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE LIMITED
LIABILITY COMPANY AGREEMENTS DESCRIBED ON PART B OF SCHEDULE I (AS SUCH
AGREEMENTS HAVE HERETOFORE BEEN AND MAY HEREAFTER BE AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, COLLECTIVELY, THE “LLC
AGREEMENTS”) TO WHICH IT IS A PARTY (INCLUDING, THE RIGHT TO VOTE WITH RESPECT
TO AND TO MANAGE AND ADMINISTER THE BUSINESS OF SUCH LLCS) TOGETHER WITH ALL
OTHER RIGHTS, INTERESTS, CLAIMS AND OTHER PROPERTY OF THE PLEDGOR IN ANY MANNER
ARISING OUT OF OR RELATING TO ITS MEMBERSHIP INTEREST IN THE LLCS, WHATEVER
THEIR RESPECTIVE KIND OR CHARACTER, WHETHER THEY ARE TANGIBLE OR INTANGIBLE
PROPERTY, AND WHERESOEVER THEY MAY EXIST OR BE LOCATED, AND FURTHER INCLUDING,
WITHOUT LIMITATION, (1) ALL RIGHTS OF THE PLEDGOR TO RECEIVE DISTRIBUTIONS OF
ANY KIND, IN CASH OR OTHERWISE, DUE OR TO BECOME DUE UNDER OR PURSUANT TO EACH
SUCH LLC AGREEMENT OR OTHERWISE IN RESPECT OF SUCH LLCS, (2) ALL RIGHTS OF THE
PLEDGOR TO RECEIVE PROCEEDS OF ANY INSURANCE, INDEMNITY, WARRANTY OR GUARANTY
WITH RESPECT TO EACH SUCH LLCS, (3) ALL CLAIMS OF THE PLEDGOR FOR DAMAGES
ARISING OUT OF, OR FOR THE BREACH OF, OR FOR A DEFAULT UNDER, EACH SUCH LLC
AGREEMENT, (4) ANY CERTIFICATED OR UNCERTIFICATED SECURITY EVIDENCING ANY OF THE
FOREGOING ISSUED BY SUCH LLCS TO THE PLEDGOR, (5) ANY INTEREST OF THE PLEDGOR IN
THE ENTRIES ON THE BOOKS OF ANY FINANCIAL INTERMEDIARY PERTAINING TO THE
PLEDGOR’S INTEREST AS A MEMBER IN THE LLCS AND (6) TO THE EXTENT NOT INCLUDED IN
THE FOREGOING, ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING; PROVIDED, HOWEVER,
THAT NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY;


 


(I)                                     THE PLEDGOR SHALL REMAIN LIABLE UNDER
THE LLC AGREEMENTS TO THE EXTENT SET FORTH THEREIN TO PERFORM ALL OF ITS DUTIES
AND OBLIGATIONS THEREUNDER TO THE SAME EXTENT AS IF THIS PLEDGE AGREEMENT HAD
NOT BEEN EXECUTED;


 


(II)                                  THE EXERCISE BY THE ADMINISTRATIVE AGENT
OF ANY OF ITS RIGHTS HEREUNDER SHALL NOT RELEASE THE PLEDGOR FROM ANY OF ITS
DUTIES OR OBLIGATIONS UNDER THE LLC AGREEMENTS (OTHER THAN TO THE EXTENT THE
PLEDGOR IS PRECLUDED FROM PERFORMING SUCH DUTIES SOLELY AS A RESULT OF THE
ADMINISTRATIVE AGENT’S HAVING EXERCISED SUCH RIGHTS OR REMEDIES);


 


(III)                               THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
OBLIGATION OR LIABILITY UNDER THE LLC AGREEMENTS BY REASON OF THIS PLEDGE
AGREEMENT, NOR SHALL THE ADMINISTRATIVE AGENT BE OBLIGATED TO PERFORM ANY OF THE
OBLIGATIONS OR DUTIES OF THE PLEDGOR THEREUNDER, TO MAKE ANY PAYMENT, TO MAKE
ANY INQUIRY AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED BY THE
PLEDGOR OR THE SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY UNDER ANY SUCH LLC
AGREEMENT, OR TO TAKE ANY ACTION TO COLLECT OR ENFORCE ANY CLAIM FOR PAYMENT
ASSIGNED HEREUNDER; AND


 


(IV)                              WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, NEITHER THE GRANT OF THE SECURITY INTEREST IN THE PLEDGED COLLATERAL
IN FAVOR OF THE ADMINISTRATIVE AGENT AS PROVIDED HEREIN NOR THE EXERCISE BY THE
ADMINISTRATIVE AGENT OF ANY OF ITS RIGHTS HEREUNDER NOR ANY ACTION BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH A FORECLOSURE ON THE PLEDGED COLLATERAL
SHALL BE DEEMED TO CONSTITUTE THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY A MEMBER OF ANY LIMITED LIABILITY COMPANY;

 

3

--------------------------------------------------------------------------------


 


(G)                                 THE PLEDGED NOTES AND THE INSTRUMENTS AND
OTHER DOCUMENTS REPRESENTING THE PLEDGED NOTES, AND ALL INTEREST, CASH,
INSTRUMENTS AND OTHER PROPERTY OR PROCEEDS FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR THE PLEDGED
NOTES; AND


 


(H)                                 ALL ADDITIONAL PROMISSORY NOTES FROM TIME TO
TIME ACQUIRED BY THE PLEDGOR IN ANY MANNER AND THE INSTRUMENTS AND OTHER
DOCUMENTS REPRESENTING SUCH PROMISSORY NOTES AND ALL INTEREST, CASH, INSTRUMENTS
AND OTHER PROPERTY, OR PROCEEDS FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH
PROMISSORY NOTES.


 


3.  SECURITY FOR SECURED OBLIGATIONS.  THIS PLEDGE AGREEMENT AND THE PLEDGED
COLLATERAL SECURE THE PROMPT PAYMENT, IN FULL WHEN DUE, WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, AND PERFORMANCE OF (I) ALL OBLIGATIONS
OF THE PLEDGOR UNDER THE CREDIT AGREEMENT, THE PARENT GUARANTY AGREEMENT AND ALL
OTHER LOAN DOCUMENTS TO WHICH THE PLEDGOR IS A PARTY TO (WHETHER FOR PRINCIPAL,
INTEREST, FEES, EXPENSES, INDEMNITY OR REIMBURSEMENT PAYMENTS, OR OTHERWISE, AS
PROVIDED IN THE CREDIT AGREEMENT OR SUCH OTHER LOAN DOCUMENTS), (II) ALL
RENEWALS, EXTENSIONS, REFINANCINGS AND MODIFICATIONS THEREOF, AND (III) ALL
INTEREST, CHARGES, EXPENSES, FEES, ATTORNEYS’ FEES AND OTHER SUMS REQUIRED TO BE
PAID BY THE PLEDGOR UNDER THE CREDIT AGREEMENT, UNDER THIS PLEDGE AGREEMENT OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS (COLLECTIVELY, THE “SECURED OBLIGATIONS”).


 


4.  DELIVERY OF PLEDGED COLLATERAL.  ALL CERTIFICATES, PROMISSORY NOTES AND
INSTRUMENTS REPRESENTING OR EVIDENCING THE PLEDGED COLLATERAL SHALL BE DELIVERED
TO AND HELD BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT PURSUANT HERETO.  ALL
PLEDGED SHARES AND PLEDGED MEMBERSHIP INTERESTS SHALL BE ACCOMPANIED BY DULY
EXECUTED, UNDATED INSTRUMENTS OF TRANSFER OR ASSIGNMENT ENDORSED IN BLANK, ALL
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND, IF THE
ADMINISTRATIVE AGENT SO REQUESTS, WITH SIGNATURES GUARANTEED BY A MEMBER OF A
REGISTERED NATIONAL SECURITIES EXCHANGE OR THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS, INC. OR BY A COMMERCIAL BANK OR TRUST COMPANY HAVING AN
OFFICE OR CORRESPONDENT IN THE UNITED STATES.  ALL PLEDGED NOTES SHALL BE
ENDORSED BY THE PLEDGOR.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, AT ANY TIME IN
ITS DISCRETION AND WITHOUT NOTICE TO THE PLEDGOR, TO TRANSFER TO OR TO REGISTER
IN THE NAME OF THE ADMINISTRATIVE AGENT OR ANY OF ITS NOMINEES ANY OR ALL OF THE
PLEDGED SHARES OR PLEDGED MEMBERSHIP INTERESTS.  IN ADDITION, THE ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT AT ANY TIME TO EXCHANGE CERTIFICATES OR INSTRUMENTS
REPRESENTING OR EVIDENCING PLEDGED SHARES OR PLEDGED MEMBERSHIP INTERESTS FOR
CERTIFICATES OR INSTRUMENTS OF SMALLER OR LARGER DENOMINATIONS.


 


5.  REPRESENTATIONS AND WARRANTIES.  THE PLEDGOR REPRESENTS AND WARRANTS TO THE
SECURED PARTIES AS FOLLOWS:


 


(A)                                  THE PLEDGOR IS, AND AT THE TIME OF DELIVERY
OF THE PLEDGED SHARES AND PLEDGED MEMBERSHIP INTERESTS TO THE ADMINISTRATIVE
AGENT PURSUANT TO SECTION 4 HEREOF WILL BE, THE SOLE HOLDER OF RECORD AND THE
SOLE BENEFICIAL OWNER OF THE PLEDGED COLLATERAL PLEDGED BY THE

 

4

--------------------------------------------------------------------------------


 


PLEDGOR, FREE AND CLEAR OF ANY LIEN THEREON OR AFFECTING THE TITLE THERETO
EXCEPT FOR PERMITTED ENCUMBRANCES.


 


(B)                                 ALL OF THE PLEDGED SHARES AND PLEDGED
MEMBERSHIP INTERESTS HAVE BEEN DULY AUTHORIZED, VALIDLY ISSUED AND ARE FULLY
PAID AND NON-ASSESSABLE AND ALL DOCUMENTARY, STAMP, OR OTHER TAXES OR FEES OWING
IN CONNECTION WITH THE ISSUANCE, TRANSFER AND/OR PLEDGE THEREOF HEREUNDER HAVE
BEEN PAID AND WILL BE HEREAFTER PAID BY THE PLEDGOR AS SAME BECOMES DUE AND
PAYABLE.


 


(C)                                  NO DISPUTE, COUNTERCLAIM OR DEFENSE EXISTS
WITH RESPECT TO ALL OR ANY PART OF THE PLEDGED COLLATERAL.


 


(D)                                 THE PLEDGOR HAS THE REQUISITE CORPORATE
AUTHORITY TO PLEDGE, ASSIGN, TRANSFER, DELIVER, DEPOSIT AND SET OVER ITS PLEDGED
COLLATERAL TO THE ADMINISTRATIVE AGENT AS PROVIDED HEREIN.


 


(E)                                  THERE ARE NO RESTRICTIONS, OTHER THAN
APPLICABLE LAWS AND REGULATIONS AFFECTING THE OFFERING AND SALES OF SECURITIES
GENERALLY, UPON THE TRANSFER, HYPOTHECATION OR PLEDGE OF ANY OF THE PLEDGED
COLLATERAL.


 


(F)                                    NONE OF THE PLEDGED SHARES OR PLEDGED
MEMBERSHIP INTERESTS HAVE BEEN ISSUED OR TRANSFERRED IN VIOLATION OF THE
SECURITIES REGISTRATION, SECURITIES DISCLOSURE OR SIMILAR LAWS OF ANY
JURISDICTION TO WHICH SUCH ISSUANCE OR TRANSFER MAY BE SUBJECT.


 


(G)                                 PART A OF SCHEDULE I HERETO LISTS THE
AUTHORIZED SHARES OF COMMON STOCK, THE PAR VALUE THEREOF AND THE NUMBER OF
ISSUED AND OUTSTANDING SHARES OF COMMON STOCK OF EACH ISSUER OF PLEDGED SHARES. 
AS OF THE DATE HEREOF, (I) NO SUBSCRIPTION, WARRANT, OPTION OR OTHER RIGHTS TO
PURCHASE OR ACQUIRE ANY SHARES OF ANY CLASS OF CAPITAL STOCK OF ANY ISSUER OF
PLEDGED SHARES IS AUTHORIZED AND OUTSTANDING, AND (II) THERE IS NO COMMITMENT BY
ANY ISSUER OF PLEDGED SHARES TO ISSUE ANY SUCH SHARES, WARRANTS, OPTIONS OR
OTHER SUCH RIGHTS OR SECURITIES.


 


(H)                                 PART B OF SCHEDULE I HERETO LISTS ALL OF THE
ISSUED AND OUTSTANDING MEMBERSHIP INTERESTS OF EACH ISSUER OF PLEDGED MEMBERSHIP
INTERESTS.  AS OF THE DATE HEREOF, (I) NO SUBSCRIPTION, WARRANT, OPTION OR OTHER
RIGHTS TO PURCHASE OR ACQUIRE ANY MEMBERSHIP INTERESTS OF ANY ISSUER OF PLEDGED
MEMBERSHIP INTERESTS IS AUTHORIZED AND OUTSTANDING, AND (II) THERE IS NO
COMMITMENT BY ANY ISSUER OF PLEDGED MEMBERSHIP INTERESTS TO ISSUE ANY SUCH
WARRANTS, OPTIONS OR OTHER SUCH RIGHTS OR SECURITIES.


 


(I)                                     THE PLEDGE BY THE PLEDGOR OF ITS PLEDGED
COLLATERAL IS NOT IN CONTRAVENTION OF ANY LAW OR OF ANY AGREEMENT TO WHICH THE
PLEDGOR IS PARTY OR BY WHICH THE PLEDGOR IS OTHERWISE BOUND, AND NO CONSENT,
APPROVAL, AUTHORIZATION OR OTHER ORDER OF, OR OTHER ACTION BY, ANY PERSON OR
NOTICE TO OR FILING WITH, ANY PERSON IS REQUIRED (X) FOR THE PLEDGE BY THE
PLEDGOR OF THE PLEDGED COLLATERAL PURSUANT TO THIS PLEDGE AGREEMENT OR FOR THE
EXECUTION, DELIVERY OR PERFORMANCE OF THIS PLEDGE AGREEMENT BY THE PLEDGOR OR
(Y) FOR THE EXERCISE BY THE ADMINISTRATIVE AGENT OF THE VOTING OR OTHER RIGHTS
PROVIDED FOR IN THIS PLEDGE AGREEMENT OR THE REMEDIES IN RESPECT OF THE PLEDGED
COLLATERAL PURSUANT TO THIS PLEDGE AGREEMENT (EXCEPT AS MAY BE REQUIRED IN
CONNECTION

 

5

--------------------------------------------------------------------------------


 


WITH ANY DISPOSITION OF ANY PORTION OF THE PLEDGED COLLATERAL BY LAWS AFFECTING
THE OFFERING AND SALE OF SECURITIES GENERALLY).


 


(J)                                     THE PLEDGE, ASSIGNMENT AND DELIVERY OF
THE PLEDGED COLLATERAL TOGETHER WITH DULY EXECUTED, UNDATED INSTRUMENTS OF
TRANSFER OR ASSIGNMENT ENDORSED IN BLANK PURSUANT TO THIS PLEDGE AGREEMENT WILL
CREATE A VALID FIRST PRIORITY LIEN ON AND A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN THE PLEDGED COLLATERAL AND THE PROCEEDS THEREOF, SECURING THE
PAYMENT OF THE SECURED OBLIGATIONS AND NO FILING OR OTHER ACTION IS NECESSARY TO
PERFECT OR PROTECT SUCH SECURITY INTEREST, EXCEPT THAT (I) THE FILING OF A
FINANCING STATEMENT, THE TAKING OF POSSESSION OR SOME OTHER ACTION MAY BE
REQUIRED UNDER SECTION 9-315 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE
STATE OF NEW YORK (THE “UCC”) TO PERFECT A SECURITY INTEREST IN CERTAIN PROCEEDS
OF THE PLEDGED COLLATERAL THAT DO NOT CONSTITUTE PLEDGED SHARES OR OTHER
SECURITIES OR INSTRUMENTS AND (II) THE FILING OF A FINANCING STATEMENT UNDER
SECTIONS 9-312 AND 9-314 OF THE UCC MAY BE REQUIRED TO PERFECT A SECURITY
INTEREST IN ANY PLEDGED COLLATERAL THAT CONSTITUTES “INVESTMENT PROPERTY” (OTHER
THAN THE PLEDGED SHARES) WITH RESPECT TO WHICH THE ADMINISTRATIVE AGENT DOES NOT
HAVE “CONTROL” (AS SUCH TERMS ARE DEFINED IN THE UCC).


 


(K)                                  ALL OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS, ARE INCORPORATED HEREIN BY THIS REFERENCE AND
DEEMED TO BE MADE HEREIN BY THE PLEDGOR FOR PURPOSES OF THIS PLEDGE AGREEMENT.


 


(L)                                     EACH OF THE PLEDGED NOTES PURPORTED TO
BE PLEDGED HEREUNDER IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE OBLIGOR
THEREOF, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS; EACH OF THE PLEDGED NOTES HAS
BEEN DULY AUTHORIZED, AUTHENTICATED OR ISSUED AND DELIVERED BY THE ISSUER
THEREOF, AND NO SUCH ISSUER IS IN DEFAULT THEREUNDER.  EXCEPT AS DISCLOSED ON
SCHEDULE II HERETO, NONE OF THE PLEDGED NOTES ARE SUBORDINATED IN RIGHT OF
PAYMENT TO OTHER INDEBTEDNESS (EXCEPT FOR THE SECURED OBLIGATIONS) OR SUBJECT TO
THE TERMS OF AN INDENTURE.


 


(M)                               THIS PLEDGE AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE PLEDGOR AND CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF THE PLEDGOR ENFORCEABLE AGAINST THE PLEDGOR IN
ACCORDANCE WITH ITS TERMS.


 

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Pledge Agreement.

 


6.  COVENANTS.  THE PLEDGOR COVENANTS AND AGREES THAT FROM AND AFTER THE DATE OF
THIS PLEDGE AGREEMENT AND UNTIL THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF
THE SECURED OBLIGATIONS OF THE PLEDGOR:


 


(A)                                  THE PLEDGOR SHALL NOT SELL, ASSIGN,
TRANSFER, PLEDGE OR OTHERWISE ENCUMBER ANY OF ITS RIGHTS IN OR TO ITS PLEDGED
COLLATERAL OR ANY UNPAID DIVIDENDS OR OTHER DISTRIBUTIONS OR PAYMENTS WITH
RESPECT THERETO EXCEPT PURSUANT TO THIS PLEDGE AGREEMENT.


 


(B)                                 THE PLEDGOR WILL NOT CAUSE OR PERMIT ANY
ISSUER OF PLEDGED SHARES OR PLEDGED MEMBERSHIP INTERESTS TO ISSUE OR GRANT ANY
WARRANTS, STOCK OPTIONS OF ANY NATURE OR OTHER

 

6

--------------------------------------------------------------------------------


 


INSTRUMENTS CONVERTIBLE INTO MEMBERSHIP INTERESTS OR SHARES OF ANY CLASS OF
CAPITAL STOCK OR ADDITIONAL MEMBERSHIP INTERESTS OR SHARES OF CAPITAL STOCK OR
SELL OR TRANSFER ANY MEMBERSHIP INTERESTS OR TREASURY STOCK.


 


(C)                                  THE PLEDGOR WILL, AT ITS OWN COST AND
EXPENSE, PROMPTLY EXECUTE, ACKNOWLEDGE AND DELIVER ALL SUCH INSTRUMENTS AND TAKE
ALL SUCH ACTION AS THE ADMINISTRATIVE AGENT FROM TIME TO TIME MAY REASONBLY
REQUEST IN ORDER TO PERFECT AND PROTECT THE LIEN GRANTED OR PURPORTED TO BE
GRANTED HEREBY OR TO ENABLE THE ADMINISTRATIVE AGENT TO EXERCISE AND ENFORCE ITS
RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO THE PLEDGED COLLATERAL.


 


(D)                                 THE PLEDGOR HAS AND WILL, AT ITS OWN COST
AND EXPENSE, DEFEND THE TITLE TO ITS PLEDGED COLLATERAL AND THE LIENS OF THE
ADMINISTRATIVE AGENT THEREON AGAINST THE CLAIM OF ANY PERSON AND WILL MAINTAIN
AND PRESERVE SUCH LIENS.


 


(E)                                  THE PLEDGOR WILL PAY ALL TAXES, ASSESSMENTS
AND CHARGES LEVIED, ASSESSED OR IMPOSED UPON ITS PLEDGED COLLATERAL BEFORE THE
SAME BECOME DELINQUENT OR BECOME LIENS UPON ANY OF ITS PLEDGED COLLATERAL EXCEPT
WHERE THE SAME MAY BE CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND AS
TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED.


 


7.  ADJUSTMENTS AND DISTRIBUTIONS CONCERNING PLEDGED COLLATERAL.  SHOULD THE
PLEDGED COLLATERAL, OR ANY PART THEREOF, EVER BE CONVERTED IN ANY MANNER BY THE
PLEDGOR INTO ANOTHER TYPE OF PROPERTY OR ANY MONEY OR OTHER PROCEEDS EVER BE
PAID OR DELIVERED TO THE PLEDGOR AS A RESULT OF THE PLEDGOR’S RIGHTS IN THE
PLEDGED COLLATERAL, THEN IN ANY SUCH EVENT (EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 8 HEREOF), ALL SUCH PROPERTY, MONEY AND OTHER PROCEEDS SHALL PROMPTLY BE
AND BECOME PART OF THE PLEDGED COLLATERAL, AND THE PLEDGOR COVENANTS AND AGREES
TO FORTHWITH PAY AND DELIVER ALL MONEY SO RECEIVED TO THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, AS PLEDGED COLLATERAL HEREUNDER IN
ACCORDANCE WITH THE PROVISIONS OF THE CREDIT AGREEMENT; AND, IF THE
ADMINISTRATIVE AGENT DEEMS IT NECESSARY AND SO REQUESTS, TO PROPERLY ENDORSE,
ASSIGN OR TRANSFER ANY AND ALL SUCH OTHER PROCEEDS TO THE ADMINISTRATIVE AGENT
AND TO DELIVER TO THE ADMINISTRATIVE AGENT ANY AND ALL SUCH OTHER PROCEEDS WHICH
REQUIRE PERFECTION BY POSSESSION UNDER THE UCC.  WITH RESPECT TO ANY OF SUCH
PROPERTY OF A KIND REQUIRING AN ADDITIONAL SECURITY AGREEMENT, FINANCING
STATEMENT OR OTHER WRITING TO PERFECT A SECURITY INTEREST THEREIN IN FAVOR OF
THE ADMINISTRATIVE AGENT, THE PLEDGOR WILL FORTHWITH EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT, OR CAUSE TO BE EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT, WHATEVER THE ADMINISTRATIVE AGENT SHALL REASONABLY DEEM
NECESSARY OR PROPER FOR SUCH PURPOSES.


 


8.  PLEDGOR’S RIGHTS; TERMINATION OF RIGHTS.

 


(A)                                  AS LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING:


 


(I)                                     THE PLEDGOR SHALL HAVE THE RIGHT, FROM
TIME TO TIME, TO VOTE AND GIVE CONSENTS WITH RESPECT TO ITS PLEDGED COLLATERAL
OR ANY PART THEREOF FOR ALL PURPOSES PERMITTED BY THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENTS; PROVIDED, THAT, WITHOUT LIMITATION OF THE FOREGOING, NO
VOTE SHALL BE CAST, AND NO CONSENT SHALL BE GIVEN OR ACTION TAKEN BY THE PLEDGOR
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT THAT

 

7

--------------------------------------------------------------------------------


 


WOULD AUTHORIZE OR EFFECT (EXCEPT IF AND TO THE EXTENT EXPRESSLY PERMITTED BY
THE CREDIT AGREEMENT): (A) THE DISSOLUTION OR LIQUIDATION, IN WHOLE OR IN PART,
OF ANY ISSUER OF THE PLEDGED COLLATERAL, (B) THE CONSOLIDATION OR MERGER OF ANY
ISSUER OF THE PLEDGED COLLATERAL WITH ANY OTHER PERSON (OTHER THAN THE PLEDGOR),
(C) THE SALE, DISPOSITION OR ENCUMBRANCE OF ANY PORTION OF THE ASSETS OF ANY
ISSUER OF THE PLEDGED COLLATERAL OR ANY BUSINESS OR DIVISION THEREOF, (D) ANY
CHANGE IN THE AUTHORIZED NUMBER OF SHARES OR MEMBERSHIP INTERESTS, THE STATED
CAPITAL OR THE AUTHORIZED SHARES OR MEMBER INTEREST CAPITAL OF ANY ISSUER OF THE
PLEDGED COLLATERAL OR THE ISSUANCE OF ANY ADDITIONAL SHARES OF CAPITAL STOCK OR
MEMBERSHIP INTERESTS THEREOF, OR (E) THE ALTERATION OF THE VOTING RIGHTS WITH
RESPECT TO THE CAPITAL STOCK OR MEMBERSHIP INTERESTS OF ANY ISSUER OF THE
PLEDGED COLLATERAL;


 


(II)                                  THE PLEDGOR SHALL BE ENTITLED, FROM TIME
TO TIME, TO COLLECT AND RECEIVE FOR ITS OWN USE ALL DIVIDENDS, DISTRIBUTIONS AND
OTHER AMOUNTS PAID IN RESPECT OF ITS PLEDGED COLLATERAL TO THE EXTENT NOT IN
VIOLATION OF THE CREDIT AGREEMENT OTHER THAN ANY AND ALL:  (A) DIVIDENDS PAID OR
PAYABLE OTHER THAN IN CASH IN RESPECT OF, AND INSTRUMENTS AND OTHER PROPERTY
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF, OR IN EXCHANGE FOR,
ANY OF ITS PLEDGED COLLATERAL, (B) DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR
PAYABLE IN CASH IN RESPECT OF ANY OF ITS PLEDGED COLLATERAL IN CONNECTION WITH A
PARTIAL OR TOTAL LIQUIDATION, DISSOLUTION OR A REDUCTION IN CAPITAL, CAPITAL
SURPLUS OR PAID IN CAPITAL, AND (C) CASH PAID, PAYABLE OR OTHERWISE DISTRIBUTED
IN REDEMPTION OF, OR IN EXCHANGE FOR, ANY OF ITS PLEDGED COLLATERAL; PROVIDED,
THAT UNTIL ACTUALLY PAID ALL RIGHTS TO SUCH DIVIDENDS SHALL REMAIN SUBJECT TO
THE LIEN CREATED BY THIS PLEDGE AGREEMENT.


 


(B)                                 ALL DIVIDENDS (OTHER THAN SUCH CASH
DIVIDENDS AS ARE PERMITTED TO BE PAID TO THE PLEDGOR IN ACCORDANCE WITH
SECTION 8(A)(II) ABOVE) AND ALL OTHER DISTRIBUTIONS IN RESPECT OF ANY OF THE
PLEDGED SHARES, PLEDGED MEMBERSHIP INTERESTS OR PLEDGED NOTES, WHENEVER PAID OR
MADE, SHALL BE DELIVERED TO THE ADMINISTRATIVE AGENT TO HOLD AS PLEDGED
COLLATERAL AND SHALL, IF RECEIVED BY THE PLEDGOR, BE RECEIVED IN TRUST FOR THE
BENEFIT OF THE ADMINISTRATIVE AGENT, BE SEGREGATED FROM THE OTHER PROPERTY OR
FUNDS OF THE PLEDGOR, AND BE FORTHWITH DELIVERED PROMPTLY TO THE ADMINISTRATIVE
AGENT AS PLEDGED COLLATERAL OF THE PLEDGOR IN THE SAME FORM AS SO RECEIVED (WITH
ANY NECESSARY ENDORSEMENT OR ASSIGNMENT).


 


(C)                                  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
AND DURING THE CONTINUATION THEREOF, ALL OF PLEDGOR’S RIGHTS TO EXERCISE VOTING
AND OTHER CONSENSUAL RIGHTS PURSUANT TO SECTION 8(A)(I) HEREOF AND ALL OF
PLEDGOR’S RIGHTS TO RECEIVE ANY CASH DIVIDENDS AND DISTRIBUTIONS PURSUANT TO
SECTION 8(A)(II) HEREOF SHALL CEASE AND ALL SUCH RIGHTS SHALL THEREUPON BECOME
VESTED IN THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, WHO
SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT TO EXERCISE THE VOTING AND OTHER
CONSENSUAL RIGHTS WHICH THE PLEDGOR WOULD OTHERWISE BE AUTHORIZED TO EXERCISE
PURSUANT TO SECTION 8(A)(I) HEREOF AND TO RECEIVE AND RETAIN THE DIVIDENDS AND
DISTRIBUTIONS WHICH THE PLEDGOR WOULD OTHERWISE BE AUTHORIZED TO RECEIVE AND
RETAIN PURSUANT TO SECTION 8(A)(II) HEREOF.  UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT AND DURING THE CONTINUATION THEREOF, THE PLEDGOR SHALL PAY OVER TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, ANY DIVIDENDS
RECEIVED BY THE PLEDGOR WITH RESPECT TO ITS PLEDGED COLLATERAL AND ANY AND ALL
MONEY AND OTHER PROPERTY PAID OVER TO OR RECEIVED BY THE ADMINISTRATIVE AGENT
SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE

 

8

--------------------------------------------------------------------------------


 


SECURED PARTIES, AS PLEDGED COLLATERAL HEREUNDER AND SHALL BE APPLIED IN
ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT.


 


9.  DEFAULT.  THE PLEDGOR SHALL BE IN DEFAULT UNDER THIS PLEDGE AGREEMENT UPON
THE HAPPENING OF ANY OF THE FOLLOWING EVENTS OR CONDITIONS (HEREINAFTER REFERRED
TO AS AN “EVENT OF DEFAULT”):


 

(i)                                     The occurrence of an Event of Default as
defined in the Credit Agreement;

 

(ii)                                  The filing of any financing statement with
regard to the Pledged Collateral, other than relating to or permitted by this
Pledge Agreement, or the attachment of any additional Lien or security interest
to any portion of the Pledged Collateral, for the benefit of any Person other
than the Administrative Agent; and

 

(iii)                               Failure of the Pledgor to observe any of its
respective covenants set forth in this Pledge Agreement.

 


10.  REMEDIES UPON AN EVENT OF DEFAULT.

 


(A)                                  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
AND DURING THE CONTINUATION THEREOF, THE ADMINISTRATIVE AGENT MAY EXERCISE ALL
RIGHTS OF A SECURED PARTY UNDER THE UCC (WHETHER OR NOT THE UCC APPLIES TO THE
AFFECTED COLLATERAL).  IN ADDITION, THE ADMINISTRATIVE AGENT IS HEREBY
AUTHORIZED AND EMPOWERED TO TRANSFER AND REGISTER IN ITS NAME OR IN THE NAME OF
ITS NOMINEE THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL, EXERCISE THE VOTING
RIGHTS WITH RESPECT THERETO, COLLECT AND RECEIVE ALL CASH DIVIDENDS AND OTHER
DISTRIBUTIONS MADE THEREON, SELL IN ONE OR MORE SALES AFTER FIVE (5) DAYS’
NOTICE OF THE TIME AND PLACE OF ANY PUBLIC SALE OR OF THE TIME AFTER WHICH A
PRIVATE SALE IS TO TAKE PLACE (WHICH NOTICE THE PLEDGOR AGREES IS COMMERCIALLY
REASONABLE), BUT WITHOUT ANY PREVIOUS NOTICE OR ADVERTISEMENT, THE WHOLE OR ANY
PART OF THE PLEDGED COLLATERAL AND OTHERWISE ACT WITH RESPECT TO THE PLEDGED
COLLATERAL AS THOUGH THE ADMINISTRATIVE AGENT WAS THE LEGAL AND RECORD OWNER
THEREOF.  THE PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, AS THE PROXY AND
ATTORNEY-IN-FACT OF THE PLEDGOR WITH RESPECT TO THE PLEDGED COLLATERAL, WITH
FULL POWER OF SUBSTITUTION TO EXERCISE ANY OF THE RIGHTS PROVIDED IN THE
PRECEDING SENTENCE; PROVIDED, THAT THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTY TO EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.  ANY SALE SHALL BE MADE
AT A PUBLIC OR PRIVATE SALE AT THE ADMINISTRATIVE AGENT’S OFFICES OR ELSEWHERE
TO BE NAMED IN THE NOTICE OF SALE, EITHER FOR CASH OR UPON CREDIT OR FOR FUTURE
DELIVERY AT SUCH PRICE AS THE ADMINISTRATIVE AGENT MAY DEEM FAIR, AND ANY
SECURED PARTY MAY BE THE PURCHASER OF THE WHOLE OR ANY PART OF THE PLEDGED
COLLATERAL SO SOLD AND HOLD THE SAME THEREAFTER IN ITS OWN RIGHT FREE FROM ANY
CLAIM OF THE PLEDGOR OR ANY RIGHT OF REDEMPTION, WHICH THE PLEDGOR HEREBY WAIVES
TO THE EXTENT PERMITTED BY APPLICABLE LAW.  EACH SALE SHALL BE MADE TO THE
HIGHEST BIDDER, BUT THE ADMINISTRATIVE AGENT RESERVES THE RIGHT TO REJECT ANY
AND ALL BIDS AT SUCH SALE WHICH, IN ITS DISCRETION, IT SHALL DEEM INADEQUATE. 
DEMANDS OF PERFORMANCE, EXCEPT AS OTHERWISE HEREIN SPECIFICALLY PROVIDED FOR,
NOTICES OF SALE, ADVERTISEMENTS AND THE PRESENCE OF PROPERTY AT SALE ARE HEREBY
WAIVED AND ANY SALE HEREUNDER MAY BE CONDUCTED BY AN AUCTIONEER OR ANY OFFICER
OR AGENT OF THE ADMINISTRATIVE AGENT.

 

9

--------------------------------------------------------------------------------


 


(B)                                 IF, AT THE ORIGINAL TIME OR TIMES APPOINTED
FOR THE SALE OF THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL, THE HIGHEST
BID, IF THERE BE BUT ONE SALE, SHALL BE INADEQUATE TO DISCHARGE IN FULL ALL THE
SECURED OBLIGATIONS, OR IF THE PLEDGED COLLATERAL BE OFFERED FOR SALE IN LOTS,
IF AT ANY OF SUCH SALES, THE HIGHEST BID FOR THE LOT OFFERED FOR SALE WOULD
INDICATE TO THE ADMINISTRATIVE AGENT, IN ITS DISCRETION, THE UNLIKELIHOOD OF THE
PROCEEDS OF THE SALES OF THE WHOLE OF THE PLEDGED COLLATERAL BEING SUFFICIENT TO
DISCHARGE ALL THE SECURED OBLIGATIONS, THE ADMINISTRATIVE AGENT MAY, ON ONE OR
MORE OCCASIONS AND IN ITS DISCRETION, POSTPONE ANY OF SAID SALES BY PUBLIC
ANNOUNCEMENT AT THE TIME OF SALE OR THE TIME OF PREVIOUS POSTPONEMENT OF SALE,
AND NO OTHER NOTICE OF SUCH POSTPONEMENT OR POSTPONEMENTS OF SALE NEED BE GIVEN,
ANY OTHER NOTICE BEING HEREBY WAIVED; PROVIDED, THAT ANY SALE OR SALES MADE
AFTER SUCH POSTPONEMENT SHALL BE AFTER FIVE (5) DAYS’ NOTICE FROM THE
ADMINISTRATIVE AGENT TO ANY THE PLEDGOR.


 


(C)                                  IF, AT ANY TIME THAT THE ADMINISTRATIVE
AGENT SHALL DETERMINE TO EXERCISE ITS RIGHTS TO SELL THE WHOLE OR ANY PART OF
THE PLEDGED COLLATERAL HEREUNDER, SUCH PLEDGED COLLATERAL OR THE PART THEREOF TO
BE SOLD SHALL NOT, FOR ANY REASON WHATSOEVER, BE EFFECTIVELY REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), THE ADMINISTRATIVE AGENT
MAY, IN ITS DISCRETION (SUBJECT ONLY TO APPLICABLE REQUIREMENTS OF LAW), SELL
SUCH PLEDGED COLLATERAL OR PART THEREOF BY PRIVATE SALE IN SUCH MANNER AND UNDER
SUCH CIRCUMSTANCES AS THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR ADVISABLE,
BUT SUBJECT TO THE OTHER REQUIREMENTS OF THIS SECTION 9, AND SHALL NOT BE
REQUIRED TO EFFECT SUCH REGISTRATION OR TO CAUSE THE SAME TO BE EFFECTED. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN ANY SUCH EVENT THE
ADMINISTRATIVE AGENT IN ITS DISCRETION (I) MAY, IN ACCORDANCE WITH APPLICABLE
SECURITIES LAWS, PROCEED TO MAKE SUCH PRIVATE SALE NOTWITHSTANDING THAT A
REGISTRATION STATEMENT FOR THE PURPOSE OF REGISTERING SUCH PLEDGED COLLATERAL OR
PART THEREOF COULD BE OR SHALL HAVE BEEN FILED UNDER SAID ACT (OR SIMILAR
STATUTE), (II) MAY APPROACH AND NEGOTIATE WITH A SINGLE POSSIBLE PURCHASER TO
EFFECT SUCH SALE, (III) MAY RESTRICT SUCH SALE TO A PURCHASER WHO WILL REPRESENT
AND AGREE THAT SUCH PURCHASER IS PURCHASING FOR ITS OWN ACCOUNT, FOR INVESTMENT
AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE OF SUCH PLEDGED COLLATERAL OR
PART THEREOF, AND (IV) MAY PLACE ALL OR ANY PART OF THE PLEDGED COLLATERAL WITH
AN INVESTMENT BANKING FIRM FOR PRIVATE PLACEMENT, WHICH FIRM SHALL BE ENTITLED
TO PURCHASE ALL OR ANY PART OF THE PLEDGED COLLATERAL FOR ITS OWN ACCOUNT.  IF
ANY OF THE PLEDGED COLLATERAL SHALL NOT BE FREELY DISTRIBUTABLE TO THE PUBLIC
WITHOUT REGISTRATION UNDER THE ACT (OR SIMILAR STATUTE), THEN THE ADMINISTRATIVE
AGENT SHALL NOT BE REQUIRED TO EFFECT SUCH REGISTRATION OR CAUSE THE SAME TO BE
EFFECTED BUT, IN ITS DISCRETION (SUBJECT TO APPLICABLE REQUIREMENTS OF LAW), MAY
REQUIRE THAT ANY SALE HEREUNDER (INCLUDING A SALE AT AUCTION) BE CONDUCTED
SUBJECT TO RESTRICTIONS (I) AS TO THE FINANCIAL SOPHISTICATION AND ABILITY OF
ANY PERSON PERMITTED TO BID OR PURCHASE AT ANY SUCH SALE, (II) AS TO THE CONTENT
OF LEGENDS TO BE PLACED UPON ANY CERTIFICATES REPRESENTING THE PLEDGED
COLLATERAL SOLD IN SUCH SALE, INCLUDING RESTRICTIONS ON FUTURE TRANSFER THEREOF,
(III) AS TO THE REPRESENTATIONS REQUIRED TO BE MADE BY EACH PERSON BIDDING OR
PURCHASING AT SUCH SALE RELATING TO THAT PERSON’S ACCESS TO FINANCIAL
INFORMATION ABOUT THE PLEDGOR OR ANY OF ITS SUBSIDIARIES SO SOLD AND SUCH
PERSON’S INTENTIONS AS TO THE HOLDING OF THE PLEDGED COLLATERAL SO SOLD FOR
INVESTMENT, FOR ITS OWN ACCOUNT, AND NOT WITH A VIEW TO THE DISTRIBUTION
THEREOF, AND (IV) AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY, IN
ITS DISCRETION, DEEM NECESSARY OR APPROPRIATE IN ORDER THAT SUCH SALE
(NOTWITHSTANDING ANY FAILURE SO TO REGISTER) MAY BE EFFECTED IN COMPLIANCE WITH
THE UCC AND OTHER LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS AND THE
ACT AND ALL APPLICABLE STATE SECURITIES LAWS.

 

10

--------------------------------------------------------------------------------


 


(D)                                 THE PLEDGOR ACKNOWLEDGES THAT,
NOTWITHSTANDING THE LEGAL AVAILABILITY OF A PRIVATE SALE OR A SALE SUBJECT TO
THE RESTRICTIONS DESCRIBED ABOVE IN PARAGRAPH (C), THE ADMINISTRATIVE AGENT MAY,
IN ITS DISCRETION, ELECT TO REGISTER ANY OR ALL THE PLEDGED COLLATERAL UNDER THE
ACT (OR ANY APPLICABLE STATE SECURITIES LAW).  THE PLEDGOR, HOWEVER, RECOGNIZES
THAT THE ADMINISTRATIVE AGENT MAY BE UNABLE TO EFFECT A PUBLIC SALE OF ANY OR
ALL THE PLEDGED COLLATERAL AND MAY BE COMPELLED TO RESORT TO ONE OR MORE PRIVATE
SALES THEREOF.  THE PLEDGOR ALSO ACKNOWLEDGES THAT ANY SUCH PRIVATE SALE MAY
RESULT IN PRICES AND OTHER TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE
WERE A PUBLIC SALE AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH
PRIVATE SALE SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE
MANNER.  THE ADMINISTRATIVE AGENT SHALL BE UNDER NO OBLIGATION TO DELAY A SALE
OF ANY OF THE PLEDGED COLLATERAL FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE
REGISTRANT TO REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE ACT, OR UNDER
APPLICABLE STATE SECURITIES LAWS, EVEN IF THE PLEDGOR WOULD AGREE TO DO SO.


 


(E)                                  ANY CASH HELD BY THE ADMINISTRATIVE AGENT
AS PLEDGED COLLATERAL AND ALL CASH PROCEEDS RECEIVED BY THE ADMINISTRATIVE AGENT
IN RESPECT OF ANY SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY
PART OF THE PLEDGED COLLATERAL MAY, IN THE DISCRETION OF THE ADMINISTRATIVE
AGENT, BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR, AND/OR THEN OR AT
ANY TIME THEREAFTER BE APPLIED (AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 12 HEREOF) IN WHOLE OR IN PART BY THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES IN THEIR INDIVIDUAL
AND VARIOUS AGENCY CAPACITIES AND ANY OTHER HOLDER OF ANY SECURED OBLIGATIONS
AGAINST, ALL OR ANY PART OF THE SECURED OBLIGATIONS IN ACCORDANCE WITH THE TERMS
HEREOF.  ANY SURPLUS OF SUCH CASH OR CASH PROCEEDS HELD BY THE ADMINISTRATIVE
AGENT AND REMAINING AFTER PAYMENT IN FULL OF ALL THE SECURED OBLIGATIONS SHALL
BE PAID OVER TO THE PLEDGOR OR TO WHOMSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE
SUCH SURPLUS.


 


(F)                                    THE PLEDGOR AGREES THAT FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT IT WILL NOT AT ANY
TIME PLEAD, CLAIM OR TAKE THE BENEFIT OF ANY APPRAISAL, VALUATION, STAY,
EXTENSION, MORATORIUM OR REDEMPTION LAW NOW OR HEREAFTER IN FORCE IN ORDER TO
PREVENT OR DELAY THE ENFORCEMENT OF THIS PLEDGE AGREEMENT, OR THE ABSOLUTE SALE
OF THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL OR THE POSSESSION THEREOF BY
ANY PURCHASER AT ANY SALE HEREUNDER, AND THE PLEDGOR WAIVES THE BENEFIT OF ALL
SUCH LAWS TO THE EXTENT IT LAWFULLY MAY DO SO.  THE PLEDGOR AGREES THAT IT WILL
NOT INTERFERE WITH ANY RIGHT, POWER AND REMEDY OF THE ADMINISTRATIVE AGENT
PROVIDED FOR IN THIS PLEDGE AGREEMENT OR NOW OR HEREAFTER EXISTING AT LAW OR IN
EQUITY OR BY STATUTE OR OTHERWISE, OR THE EXERCISE OR BEGINNING OF THE EXERCISE
BY THE ADMINISTRATIVE AGENT OF ANY ONE OR MORE OF SUCH RIGHTS, POWERS, OR
REMEDIES.  NO FAILURE OR DELAY ON THE PART OF THE ADMINISTRATIVE AGENT TO
EXERCISE ANY SUCH RIGHT, POWER OR REMEDY AND NO NOTICE OR DEMAND WHICH MAY BE
GIVEN TO OR MADE UPON THE PLEDGOR BY THE ADMINISTRATIVE AGENT WITH RESPECT TO
ANY SUCH REMEDIES SHALL OPERATE AS A WAIVER THEREOF, OR LIMIT OR IMPAIR THE
ADMINISTRATIVE AGENT’S RIGHT TO TAKE ANY ACTION OR TO EXERCISE ANY POWER OR
REMEDY HEREUNDER, WITHOUT NOTICE OR DEMAND, OR PREJUDICE ITS RIGHTS AS AGAINST
THE PLEDGOR IN ANY RESPECT.  EXCEPT FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
THE PLEDGOR WAIVES ALL CLAIMS, DAMAGES AND DEMANDS AGAINST THE ADMINISTRATIVE
AGENT ARISING OUT OF THE REPOSSESSION, RETENTION OR SALE OF THE PLEDGED
COLLATERAL.

 

11

--------------------------------------------------------------------------------


 


11.  POWER OF ATTORNEY.  THE PLEDGOR APPOINTS THE ADMINISTRATIVE AGENT, OR ANY
OTHER PERSON WHOM THE ADMINISTRATIVE AGENT MAY DESIGNATE, AS THE PLEDGOR’S TRUE
AND LAWFUL ATTORNEY-IN-FACT, WITH, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
POWER TO ENDORSE THE PLEDGOR’S NAME ON ANY CHECKS, NOTES, ACCEPTANCES, MONEY
ORDERS, DRAFTS OR OTHER FORM OF PAYMENT OR SECURITY REPRESENTING A PORTION OF
THE PLEDGED COLLATERAL THAT MAY COME INTO THE ADMINISTRATIVE AGENT’S POSSESSION
AND TO DO ALL THINGS NECESSARY TO CARRY OUT THE TERMS OF THIS PLEDGE AGREEMENT. 
THE PLEDGOR RATIFIES AND APPROVES ALL SUCH ACTS OF SUCH ATTORNEY-IN-FACT. 
EXCEPT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, NEITHER THE ADMINISTRATIVE AGENT
NOR ANY OTHER PERSON DESIGNATED BY THE ADMINISTRATIVE AGENT AS ATTORNEY-IN-FACT
HEREUNDER WILL BE LIABLE FOR ANY ACTS OR OMISSIONS, NOR FOR ANY ERRORS OF
JUDGMENT OR MISTAKES OF FACT OR LAW.  THIS POWER, COUPLED WITH AN INTEREST, IS
IRREVOCABLE UNTIL THE PAYMENT IF FULL OF ALL SECURED OBLIGATIONS OF THE PLEDGOR.


 


12.  ADMINISTRATIVE AGENT’S RIGHT TO TAKE ACTION.  IN THE EVENT THAT THE PLEDGOR
FAILS OR REFUSES PROMPTLY TO PERFORM ANY OF ITS OBLIGATIONS SET FORTH HEREIN,
INCLUDING, WITHOUT LIMITATION, ITS OBLIGATION PURSUANT TO SECTION 6(E) HEREOF TO
PAY TAXES, ASSESSMENTS AND OTHER CHARGES LEVIED, ASSESSED OR IMPOSED ON THE
PLEDGED COLLATERAL, OR OTHERWISE FAILS OR REFUSES TO PAY ANY AMOUNT NECESSARY
FOR THE PRESERVATION AND PROTECTION OF THE PLEDGED COLLATERAL, THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, WITHOUT OBLIGATION, BY NOTICE TO THE
PLEDGOR, TO DO ALL THINGS IT DEEMS NECESSARY OR ADVISABLE TO DISCHARGE THE SAME
(INCLUDING, WITHOUT LIMITATION, TO PAY ANY SUCH TAXES, ASSESSMENTS, CHARGES OR
OTHER SUMS, TOGETHER WITH INTEREST AND PENALTIES THEREON) AND ANY SUMS PAID BY
THE ADMINISTRATIVE AGENT, OR THE COST THEREOF, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES, SHALL BE REIMBURSED BY THE PLEDGOR, TO THE
ADMINISTRATIVE AGENT ON DEMAND AND, UNTIL SO REIMBURSED, SHALL BEAR INTEREST AT
THE HIGHEST RATE CHARGEABLE UNDER SECTION 2.12(C) OF THE CREDIT AGREEMENT.


 


13.  EXPENSES.  THE PLEDGOR SHALL PAY (I) ALL REASONABLE COSTS, EXPENSES, TAXES
AND FEES INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF THIS PLEDGE AGREEMENT AND
ALL CERTIFICATES, OPINIONS AND OTHER DOCUMENTS RELATING TO THESE TRANSACTIONS,
INCLUDING, WITHOUT LIMITATION, THE REASONABLE DISBURSEMENTS AND PROFESSIONAL
FEES OF KING & SPALDING LLP, COUNSEL TO THE ADMINISTRATIVE AGENT, IN ALL CASES
WHETHER OR NOT THE TRANSACTION CONTEMPLATED HEREBY SHALL BE CONSUMMATED;
(II) ALL COSTS, EXPENSES, TAXES AND FEES INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THE PERFECTION, REGISTRATION, MAINTENANCE, ADMINISTRATION,
CUSTODY AND PRESERVATION OF THE PLEDGED COLLATERAL, INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO ANY AND ALL STAMP, INTANGIBLE OR OTHER TAXES THAT
MAY BE PAYABLE OR DETERMINED IN THE FUTURE TO BE PAYABLE IN CONNECTION WITH THIS
PLEDGE AGREEMENT AND ALL OTHER DOCUMENTS EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, AND RELATING TO RELEASES AND CONSENTS; AND (III) ALL COSTS, EXPENSES,
TAXES AND FEES INCURRED BY ANY OF THE SECURED PARTIES IN CONNECTION WITH OR
AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT, INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH (A) THE NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF ANY
WAIVER, AMENDMENT OR CONSENT BY THE SECURED PARTIES, (B) THE NEGOTIATION OF ANY
RESTRUCTURING OR WORKOUT TRANSACTION, AND THE PREPARATION, EXECUTION AND
DELIVERY OF ANY DOCUMENTS PREPARED IN CONNECTION THEREWITH, AND (C) ENFORCEMENT
OR FORECLOSURE WITH RESPECT TO THIS PLEDGE AGREEMENT, IN ALL SUCH CASES SUCH
COSTS, EXPENSES, TAXES AND FEES SHALL INCLUDE, WITHOUT LIMITATION, THE
REASONABLE DISBURSEMENTS AND REASONABLE PROFESSIONAL FEES ACTUALLY INCURRED OF
COUNSEL TO ANY SECURED PARTY.  TO THE EXTENT THAT ANY SUCH FEES AND EXPENSES ARE
SUBJECT TO VALUE ADDED TAXES, SUCH TAXES WILL BE PAID BY THE PLEDGOR.  TO THE
EXTENT REIMBURSEMENT IS SOUGHT PURSUANT TO THIS

 

12

--------------------------------------------------------------------------------


 


SECTION 13 OR ANY OTHER DOCUMENT EXECUTED PURSUANT HERETO, THE SECURED PARTIES
SHALL SUBMIT TO THE PLEDGOR A STATEMENT OF EXPENSES TO BE PAID BY THE PLEDGOR. 
SUCH EXPENSES SHALL BE DUE AND PAYABLE WITHIN THIRTY (30) DAYS OF THE DATE OF
THE ORIGINAL STATEMENT TO THE EXTENT THAT SUCH SECURED PARTY IS ENTITLED TO SUCH
REIMBURSEMENT.


 


14.  INDEMNITY.  THE PLEDGOR WILL INDEMNIFY AND HOLD HARMLESS EACH OF THE
SECURED PARTIES AND EACH OF THEIR RESPECTIVE EMPLOYEES, REPRESENTATIVES,
OFFICERS AND DIRECTORS FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITIES,
INVESTIGATIONS, LOSSES, DAMAGES, ACTIONS, AND DEMANDS BY ANY PARTY AGAINST THE
SECURED PARTIES OR ANY OF THEM RESULTING FROM ANY BREACH OR ALLEGED BREACH BY
THE PLEDGOR OF ANY REPRESENTATION OR WARRANTY MADE HEREUNDER, OR OTHERWISE
ARISING OUT OF THIS PLEDGE AGREEMENT, UNLESS, WITH RESPECT TO ANY OF THE ABOVE,
ANY OF THE SECURED PARTIES ARE FINALLY JUDICIALLY DETERMINED TO HAVE ACTED OR
FAILED TO ACT WITH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THIS SECTION 14
SHALL SURVIVE TERMINATION OF THIS PLEDGE AGREEMENT.


 


15.  LIMITATION ON THE ADMINISTRATIVE AGENT’S DUTY IN RESPECT OF PLEDGED
COLLATERAL.  THE ADMINISTRATIVE AGENT SHALL USE REASONABLE CARE WITH RESPECT TO
THE PLEDGED COLLATERAL IN ITS POSSESSION OR UNDER ITS CONTROL.  THE POWERS
CONFERRED ON THE ADMINISTRATIVE AGENT HEREUNDER ARE SOLELY TO PROTECT ITS
INTEREST IN THE PLEDGED COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON IT TO
EXERCISE ANY SUCH POWERS.  EXCEPT FOR THE SAFE CUSTODY OF ANY PLEDGED COLLATERAL
IN ITS POSSESSION AND THE ACCOUNTING FOR MONEYS ACTUALLY RECEIVED BY IT
HEREUNDER, THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY AS TO ANY PLEDGED
COLLATERAL OR ANY INCOME THEREON, AS TO ASCERTAINING OR TAKING ACTION WITH
RESPECT TO CALLS, CONVERSIONS, EXCHANGES, MATURITIES, TENDERS OR OTHER MATTERS
RELATIVE TO ANY PLEDGED COLLATERAL, WHETHER OR NOT THE ADMINISTRATIVE AGENT, OR
ANY OTHER SECURED PARTY HAS OR IS DEEMED TO HAVE KNOWLEDGE OF SUCH MATTERS, OR
AS TO THE TAKING OF ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST ANY PARTIES
OR ANY OTHER RIGHTS PERTAINING TO ANY PLEDGED COLLATERAL.  THE ADMINISTRATIVE
AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE CUSTODY AND
PRESERVATION OF ANY PLEDGED COLLATERAL IN ITS POSSESSION IF SUCH PLEDGED
COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH THE
ADMINISTRATIVE AGENT ACCORDS ITS OWN PROPERTY.


 


16.  SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF THE ADMINISTRATIVE AGENT AND
SECURITY INTERESTS HEREUNDER, AND ALL OBLIGATIONS OF THE PLEDGOR HEREUNDER,
SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF:


 


(A)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
THE LOAN DOCUMENTS;


 


(B)                                 ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO ANY DEPARTURE FROM THE LOAN DOCUMENTS
INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE SECURED OBLIGATIONS RESULTING
FROM THE EXTENSION OF ADDITIONAL CREDIT TO THE PLEDGOR OR ANY OF ITS
SUBSIDIARIES OR OTHERWISE;


 


(C)                                  ANY TAKING, EXCHANGE, RELEASE OR
NON-PERFECTION OF ANY OTHER COLLATERAL, OR ANY TAKING, RELEASE OR AMENDMENT OR
WAIVER OF OR CONSENT TO DEPARTURE FROM ANY GUARANTY, FOR ALL OR ANY OF THE
SECURED OBLIGATIONS;

 

13

--------------------------------------------------------------------------------


 


(D)                                 ANY MANNER OF APPLICATION OF COLLATERAL, OR
PROCEEDS THEREOF, TO ALL OR ANY OF THE SECURED OBLIGATIONS, OR ANY MANNER OF
SALE OR OTHER DISPOSITION OF ANY COLLATERAL FOR ALL OR ANY PART OF THE SECURED
OBLIGATIONS OR ANY OTHER ASSETS OF THE PLEDGOR OR ANY OF ITS SUBSIDIARIES;


 


(E)                                  ANY CHANGE, RESTRUCTURING OR TERMINATION OF
THE CORPORATE STRUCTURE OR EXISTENCE OF THE PLEDGOR OR ANY OF ITS SUBSIDIARIES;
OR


 


(F)                                    ANY OTHER CIRCUMSTANCE WHICH MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE PLEDGOR OR A
THIRD PARTY PLEDGOR.


 


17.  REINSTATEMENT.  THIS PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
AND CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION BE FILED BY OR AGAINST THE
PLEDGOR FOR LIQUIDATION OR REORGANIZATION, SHOULD THE PLEDGOR BECOME INSOLVENT
OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF ANY CREDITOR OR CREDITORS OR SHOULD A
RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY SIGNIFICANT PART OF THE
PLEDGOR’S ASSETS, AND SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE
CASE MAY BE, IF AT ANY TIME PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS,
OR ANY PART THEREOF, IS, PURSUANT TO APPLICABLE LAW, RESCINDED OR REDUCED IN
AMOUNT, OR MUST OTHERWISE BE RESTORED OR RETURNED BY ANY OBLIGEE OF THE SECURED
OBLIGATIONS, WHETHER AS A “VOIDABLE PREFERENCE,” “FRAUDULENT CONVEYANCE,”
“FRAUDULENT TRANSFER” OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR PERFORMANCE
HAD NOT BEEN MADE.  IN THE EVENT THAT ANY PAYMENT, OR ANY PART THEREOF, IS
RESCINDED, REDUCED, RESTORED OR RETURNED, THE SECURED OBLIGATIONS SHALL BE
REINSTATED AND DEEMED REDUCED ONLY BY SUCH AMOUNT PAID AND NOT SO RESCINDED,
REDUCED, RESTORED OR RETURNED.


 


18.  SUCCESSORS AND ASSIGNS.  THIS PLEDGE AGREEMENT AND ALL OBLIGATIONS OF THE
PLEDGOR HEREUNDER SHALL BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF THE
PLEDGOR (INCLUDING ANY DEBTOR-IN-POSSESSION ON BEHALF OF THE PLEDGOR) AND SHALL,
TOGETHER WITH THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, HEREUNDER, INURE TO THE BENEFIT OF THE
ADMINISTRATIVE AGENT, THE OTHER SECURED PARTIES, ALL FUTURE HOLDERS OF ANY
INSTRUMENT EVIDENCING ANY OF THE SECURED OBLIGATIONS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  NO SALES OF PARTICIPATIONS, OTHER SALES, ASSIGNMENTS,
TRANSFERS OR OTHER DISPOSITIONS OF ANY AGREEMENT GOVERNING OR INSTRUMENT
EVIDENCING THE SECURED OBLIGATIONS OR ANY PORTION THEREOF OR INTEREST THEREIN
SHALL IN ANY MANNER AFFECT THE LIEN GRANTED TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, HEREUNDER.  THE PLEDGOR MAY NOT ASSIGN, SELL,
HYPOTHECATE OR OTHERWISE TRANSFER ANY INTEREST IN OR OBLIGATION UNDER THIS
PLEDGE AGREEMENT.


 


19.  WAIVERS; AMENDMENT.

 

(a)                                  No failure or delay by any Secured Party of
any kind in exercising any power, right or remedy hereunder and no course of
dealing between the Pledgor on the one hand and the administrative Agent or the
holder of any Note on the other hand shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or remedy
hereunder or under any other Loan Document, or any abandonment or discontinuance
of steps to enforce such a power, right or remedy, preclude any other or further
exercise thereof or the exercise of any other power, right or remedy.  The
rights and of the Secured Parties hereunder and of the Lenders under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Pledge

 

14

--------------------------------------------------------------------------------


 

Agreement or consent to any departure by the Pledgor therefrom shall in any
event be effective unless the same shall be permitted by subsection (b) below,
and then such waiver and consent shall be effective only in the specific
instance and for the purpose for which given.  No notice or demand on the
Pledgor in any case shall entitle the Pledgor to any other or further notice in
similar or other circumstances.

 


(B)                                 NEITHER THIS PLEDGE AGREEMENT NOR ANY
PROVISION HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO A WRITTEN
AGREEMENT ENTERED INTO BETWEEN THE PLEDGOR WITH RESPECT TO WHICH SUCH WAIVER,
AMENDMENT OR MODIFICATION RELATES AND THE ADMINISTRATIVE AGENT, WITH THE PRIOR
WRITTEN CONSENT OF THE REQUIRED LENDERS (EXCEPT AS OTHERWISE PROVIDED IN THE
CREDIT AGREEMENT).


 


20.  SEVERABILITY.  ANY PROVISION OF THIS PLEDGE AGREEMENT HELD TO BE ILLEGAL,
INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH ILLEGALITY, INVALIDITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF OR THEREOF; AND THE ILLEGALITY, INVALIDITY OR UNENFORCEABILITY
OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


21.  NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS TO THE PLEDGOR OR
ADMINISTRATIVE AGENT HEREUNDER SHALL BE DELIVERED IN THE MANNER REQUIRED BY THE
CREDIT AGREEMENT AND SHALL BE SUFFICIENTLY GIVEN TO ADMINISTRATIVE AGENT OR THE
PLEDGOR IF ADDRESSED OR DELIVERED TO THEM AT, IN THE CASE OF THE ADMINISTRATIVE
AGENT, ITS ADDRESS AND TELECOPIER NUMBER SPECIFIED IN THE CREDIT AGREEMENT AND
IN THE CASE OF THE PLEDGOR, AT ITS ADDRESS AND TELECOPIER NUMBER PROVIDED IN THE
PARENT GUARANTY AGREEMENT.  ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED
TO HAVE BEEN DULY GIVEN AT THE TIMES SET FORTH IN THE CREDIT AGREEMENT.


 


22.  COUNTERPARTS; INTEGRATION.  THIS PLEDGE AGREEMENT MAY BE EXECUTED BY ONE OR
MORE OF THE PARTIES TO THIS PLEDGE AGREEMENT ON ANY NUMBER OF SEPARATE
COUNTERPARTS (INCLUDING BY TELECOPY), AND ALL OF SAID COUNTERPARTS TAKEN
TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS PLEDGE
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO REGARDING
THE SUBJECT MATTERS HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, REGARDING SUCH SUBJECT MATTER.


 


23.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 


(A)                                  THIS PLEDGE AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


 


(B)                                 EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES COURTS LOCATED WITHIN THE
SOUTHERN DISTRICT IN THE STATE OF NEW YORK, AND OF ANY STATE COURT OF THE STATE
OF NEW YORK LOCATED IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD

 

15

--------------------------------------------------------------------------------


 


AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS PLEDGE AGREEMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT AGAINST THE
PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)                                  EACH PARTY TO THIS PLEDGE AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
DESCRIBED IN PARAGRAPH (B) OF THIS SECTION AND BROUGHT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 

(d)                                 Each party to this Pledge Agreement
irrevocably consents to the service of process in the manner provided for
notices in Section 10.1 of the Credit Agreement.  Nothing in this Pledge
Agreement will affect the right of the Administrative Agent or any Lender to
serve process in any other manner permitted by law.

 


24.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS PLEDGE AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


25.  BENEFIT OF SECURED PARTIES.  ALL LIENS GRANTED OR CONTEMPLATED HEREBY SHALL
BE FOR THE BENEFIT OF THE SECURED PARTIES, AND ALL PROCEEDS OR PAYMENTS REALIZED
FROM PLEDGED COLLATERAL IN ACCORDANCE HEREWITH SHALL BE APPLIED TO THE SECURED
OBLIGATIONS IN ACCORDANCE WITH SECTION 8.2 OF THE CREDIT AGREEMENT.


 


26.  TERMINATION OF THIS PLEDGE AGREEMENT.  NO TERMINATION OR CANCELLATION
(REGARDLESS OF CAUSE OR PROCEDURE) OF THE CREDIT AGREEMENT SHALL IN ANY WAY
AFFECT OR IMPAIR THE POWERS, OBLIGATIONS, DUTIES, RIGHTS AND LIABILITIES OF THE
PARTIES HERETO IN ANY WAY WITH RESPECT TO (I) ANY TRANSACTION OR EVENT OCCURRING
PRIOR TO SUCH TERMINATION OR CANCELLATION, (II) THE PLEDGED COLLATERAL, OR
(III) THE PLEDGOR’S UNDERTAKINGS, AGREEMENTS, COVENANTS, WARRANTIES AND
REPRESENTATIONS CONTAINED IN THIS PLEDGE AGREEMENT AND ALL SUCH UNDERTAKINGS,
AGREEMENTS, COVENANTS, WARRANTIES AND REPRESENTATIONS SHALL SURVIVE SUCH
TERMINATION OR CANCELLATION UNTIL THE PAYMENT AND PERFORMANCE, IN FULL, OF ALL
SECURED OBLIGATIONS OF THE PLEDGOR AND THE TERMINATION

 

16

--------------------------------------------------------------------------------


 


OF ALL COMMITMENTS TO LEND OR ISSUE LETTERS OF CREDIT UNDER THE CREDIT
AGREEMENT.  SUBJECT TO SECTION 17  HEREOF, THIS PLEDGE AGREEMENT AND THE
SECURITY INTERESTS GRANTED HEREUNDER SHALL TERMINATE WHEN ALL OF THE SECURED
OBLIGATIONS (OTHER THAN THOSE SECURED OBLIGATIONS RELATING TO THE HEDGING
OBLIGATIONS) HAVE BEEN PAID IN FULL IN CASH AND THE LENDERS HAVE NO FURTHER
COMMITMENT TO LEND UNDER THE CREDIT AGREEMENT, THE LC EXPOSURE HAS BEEN REDUCED
TO ZERO AND THE ISSUING BANK HAS NO FURTHER OBLIGATION TO ISSUE LETTERS OF
CREDIT UNDER THE CREDIT AGREEMENT.  UPON SUCH TERMINATION, ADMINISTRATIVE AGENT
SHALL RETURN ALL PLEDGED COLLATERAL IN ITS POSSESSION TO THE PLEDGOR AND WILL,
AT THE SOLE COST AND EXPENSE OF THE PLEDGOR, EXECUTE SUCH DOCUMENTS, WITHOUT
RECOURSE OR WARRANTY, AS PLEDGOR DEEMS REASONABLY NECESSARY TO RELEASE ANY
INTERESTS HELD BY ADMINISTRATIVE AGENT OR THE SECURED PARTIES IN THE PLEDGED
COLLATERAL.


 


27.  ADDITIONAL PLEDGED COLLATERAL.  IN THE EVENT THAT THE PLEDGOR IS REQUIRED,
UNDER THE TERMS OF ANY LOAN DOCUMENT OR OTHERWISE, TO PLEDGE AND HYPOTHECATE ANY
COLLATERAL AFTER THE CLOSING DATE, THE PLEDGOR SHALL PLEDGE AND HYPOTHECATE SUCH
COLLATERAL, AND BE BOUND WITH RESPECT TO SUCH COLLATERAL BY ALL OF THE TERMS AND
CONDITIONS HEREOF, BY DELIVERY TO THE ADMINISTRATIVE AGENT OF AN EXECUTED
COUNTERPART OF A SUPPLEMENT TO PARENT PLEDGE AGREEMENT IN THE FORM OF EXHIBIT A
ATTACHED HERETO.


 

[Signature Pages Follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement to be executed
and delivered by its duly authorized officer as of the date first set forth
above.

 

 

 

UNITED INDUSTRIAL CORPORATION

 

 

 

 

 

By:

/s/

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to:

 

SUNTRUST BANK,

as Administrative Agent

 

 

By:

/s/

 

Name:

Title:

 

--------------------------------------------------------------------------------